Citation Nr: 0209861	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  96-03 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disorder 
claimed as a residual of exposure to asbestos and carbon 
tetrachloride.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from February 1958 to April 
1961, and service in the Naval Reserves through February 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
RO that denied service connection for a pulmonary disorder as 
a residual of asbestos exposure and exposure to carbon 
tetrachloride.  In June 1996 the veteran appeared and gave 
testimony at a hearing before a hearing officer at the RO.  A 
transcript of this hearing is of record.  

This case was remanded to the RO for additional development 
by the undersigned Board member in March 1998.  The case is 
again before the Board for appellate consideration at this 
time.  



FINDINGS OF FACT

1.  The veteran's respiratory disorder during service was 
acute and transitory and resolved without residuals noted 
thereafter; the veteran's currently diagnosed chronic 
obstructive pulmonary disease was manifested many years 
subsequent to service and is unrelated thereto.  

2.  There is no competent evidence that the veteran currently 
has a respiratory disorder that is related to asbestos 
exposure or exposure to carbon tetrachloride during service.  



CONCLUSION OF LAW

A pulmonary disorder claimed as a residual of exposure to 
asbestos and carbon tetrachloride was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In a January 2002 letter, the RO informed the veteran of the 
provisions of the VCAA and the relevance of this legislation 
to his current claim.  Moreover, the veteran had been 
informed of the pertinent law and regulations governing the 
current claim in a statement of the case dated in October 
1995 and in supplemental statements of the case dated in 
September 1996, and January 2002.  These communications, as 
well as the Board's remand served to advise him of the 
evidence needed to substantiate his claim.  VA has undertaken 
to obtain all relevant evidence, and there is no question as 
to who is responsible for obtaining what evidence.  Further 
efforts to comply with the requirements of the VCAA have been 
frustrated by the veteran's refusal to respond to repeated 
requests by the VA for additional evidence and by his failure 
to appear for a VA medical examination to determine the 
etiology of his pulmonary disorder.  Because of the lack of 
response, there is no reasonable possibility that further 
efforts could aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2002).

II.  Factual Basis

On the veteran's February 1958 examination prior to service 
enlistment, no pertinent abnormalities were noted.  The 
veteran's lungs were evaluated as normal.  Review of the 
service medical records reveals several episodes of treatment 
for coughs, colds, and upper respiratory infections.  Chest 
x-rays performed in March 1959 and November 1960 were 
reported to be normal.  In March 1961 the veteran was seen 
for the treatment of respiratory complaints.  It was noted at 
that time that the veteran had a persistent cough and had 
recently expectorated some blood.  Examination showed some 
rough breath sounds in the right upper lung fields.  An x-ray 
showed a diffuse increase of density in the left lung.  The 
diagnosis was suspected pulmonary disease, rule out pulmonary 
tuberculosis.  It was noted that the chronicity and severity 
of the veteran's complaints and the possibility of pulmonary 
tuberculosis necessitated his immediate transfer to a naval 
hospital for further evaluation of his pulmonary status.  

During further hospitalization in March 1961 it was noted 
that the veteran had a persistent productive cough with white 
sputum for the previous three months.  He had also been 
bothered by nasal stuffiness and post-nasal drip.  There was 
no previous history of pulmonary disease and the veteran was 
noted to deny fever, chest pains, weight loss, or exertional 
dyspnea.  There was no known exposure to tuberculosis.  
Evaluation revealed the lungs to be clear to percussion and 
auscultation.  Tuberculin, histoplasmin, blastomycin and 
coccidioidin skin tests were negative and routine sputum 
culture grew out normally.  Chest x-rays and x-rays of the 
paranasal sinuses were also normal.  

The veteran was noted to have a low grade fever with 
elevations to 100 degrees during the first 7 days of his 
hospitalization and his cough also continued and was 
productive of 1 or 2 ounces of whitish sputum daily.  The 
nasal stuffiness, and postnasal drip gradually cleared and 
the cough disappeared after 6 or 7 days.  The veteran 
remained asymptomatic until all medication was discontinued 
after which his nasal stuffiness reoccurred, but not the 
cough.  At the time of discharge from the hospital in late 
March 1961 the diagnosis was chronic bronchitis, organism 
unknown.  It was said that the veteran had completely 
recovered from this episode of bronchitis.  

On the veteran's April 1961 examination prior to service 
discharge, the veteran's lungs were evaluated as normal.  No 
pertinent abnormalities were reported on a July 1963 
examination conducted for purposes of entrance into service 
with the Naval Reserves.  At that time the veteran's lungs 
were evaluated as normal on clinical evaluation.  

During treatment at a state medical facility in November 
1994, the veteran complained of dyspnea on exertion after 
walking 100 yards on level ground.  He denied paroxysmal 
nocturnal dyspnea and orthopnea.  Chest pain was denied, but 
there were occasional rales in the left lower anterior chest.  
The veteran gave a history of chronic bronchitis for the 
previous 20-30 years.  A chest x-ray conducted in December 
1994 showed findings of chronic obstructive pulmonary disease 
with bibasilar lung changes that were believed to be chronic.  
There was a vague nodular density in the left upper lung.  A 
CT scan of the lungs performed in January 1995 showed chronic 
obstructive pulmonary disease with bullae.  The opacity seen 
on the recent x-ray was considered to be probably due to 
scarring.  A further chest x-ray conducted in January 1995 
showed old granulomatous changes in the left lung that were 
stable in radiographic appearance since a previous study 
conducted in October 1992.  

In a May 1995 statement, the veteran said that he had been 
exposed to asbestos during service when he was assigned to 
the USS Perry and worked in the boiler room.  He also said 
that, subsequent to his military discharge he joined the 
active reserves and was assigned to the boiler room of the 
USS Greenwood.  The veteran further stated that his duties 
included cleaning the boiler room while his vessel was in 
shipyards, and rebuilding machinery and pumps while in dry 
dock for 6 months.  

During a June 1996 RO hearing the veteran said that he was 
trained as a mechanic prior to military service, but was not 
aware of any exposure to asbestos or carbon tetrachloride 
during that period.  He said that he worked around ship 
boilers during his naval service.  He also said that he was 
exposed to carbon tetrachloride during service when he worked 
cleaning machinery on decommissioned ships.  The veteran 
believed that his worst exposure to asbestos during service 
occurred when he worked on stem pipes while his ships were in 
shipyards.  

On VA medical examination in August 1996 the veteran gave a 
history of chronic obstructive pulmonary disease and old 
tuberculosis.  He complained of dyspnea on exertion.  The 
veteran denied nocturnal dyspnea and shortness of breath 
while at rest.  Evaluation of the lungs revealed them to be 
clear with dry crackles at the bases.  No wheezes or rhonchi 
were noted, but it was noted that the veteran developed 
shortness of breath while talking.  Pulmonary function tests 
showed expiratory flows at 84.7 percent of predicted and were 
interpreted as showing mild obstructive pulmonary disease.  
The diagnoses included chronic obstructive pulmonary disease, 
old pulmonary tuberculosis, and asbestos exposure.  

The examiner commented that fibrosis in the lung bases could 
be secondary to the chronic obstructive pulmonary disease, 
but these changes were also noted in asbestosis.  At that 
time it was "a little hard" to determine what was the cause 
of the fibrosis; whether it was due to chronic obstructive 
pulmonary disease or due to asbestos with one adding to the 
other.  

In a letter dated in April 1998 the RO requested the veteran 
to provide the names, addresses and dates of treatment of any 
health care providers who had treated him for respiratory 
problems since service.  The veteran never responded to this 
request.  

In response to a Board remand, a field examination was 
requested to investigate the veteran's employment as a 
mechanic in Illinois during the period from 1961 to 1974.  An 
attempt to investigate the veteran's work history in E. 
Peoria, Illinois, shortly after service discharge was made in 
February 2000, but the veteran's home address at that time no 
longer existed.  

It was requested that the veteran be contacted and asked to 
provide the names and addresses of individuals who could 
corroborate his employment history in Illinois.  (The record 
indicates that the veteran was contacted and asked to provide 
this information, but he did not respond to these 
communications.  

A computer generated document shows that the veteran was 
schedule for a VA pulmonary examination, but this examination 
was canceled in February 2002 because the veteran failed to 
report.  


II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West 1991 & Supp. 2002). Service 
connection may be granted for disease diagnosed after service 
providing the evidence establishes that it was incurred 
during service or within the presumptive period thereafter.  
38 C.F.R. § 3.303(d) (2002).  

For a showing of chronic disease during service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).  

When a claimant fails to report for a scheduled examination 
necessary to establish entitlement to benefits in conjunction 
with an original claim, the claim shall be evaluated on the 
basis of the evidence of record.  38 C.F.R.§ 3.655(b) (2002)

The veteran did not report for the VA pulmonary examination 
scheduled in early 2001 to evaluate etiology of his current 
respiratory disorder, especially in regard to its possible 
relationship to asbestos exposure and exposure to carbon 
tetrachloride.  Since that is the case, the provisions of 38 
C.F.R.§ 3.655(b), cited above, mandate that the veteran's 
claim for service connection for his current respiratory 
disorder be adjudicated on the basis of the current evidence.  

The current evidence shows that the veteran was hospitalized 
shortly before his service discharge for the evaluation of 
respiratory complaints that were possibly due to pulmonary 
tuberculosis.  Tuberculosis was not found and a final 
diagnosis of bronchitis was rendered.  

This condition must be considered to have been acute and 
transitory since no respiratory pathology was found on his 
examination prior to service discharge and the current record 
shows no treatment for any respiratory disability for more 
than 30 years after service separation.  While there is a 
current diagnosis of chronic obstructive pulmonary disease, 
there is no clinical evidence showing any connection between 
this disability and service or the bronchitis diagnosed 
during service.  

In regard to his contention regarding a connection between 
carbon tetrachloride exposure during service and his current 
pulmonary disability, the Board notes that, even if his 
exposure to the substance during service is conceded, there 
is no medical evidence in the record that shows any 
relationship between this current respiratory disability and 
exposure to this chemical.  

The Board points out that the veteran is a medical layman 
(i.e. a person without medical training or expertise).  Since 
that is the case, he is no competent to render a medical 
opinion regarding a relationship between his current 
pulmonary status and exposure to carbon tetrachloride.  Since 
that is the case, his opinion on this subject is not 
probative evidence of such a relationship. See Espiritu v. 
Derwinski,  2 Vet. App. 492 (1992).  

The veteran has also asserted that his current respiratory 
disability is the result of exposure to asbestos while 
serving in the boiler rooms of ships and in shipyards during 
his period of active naval service.  While it is certainly 
possible that the veteran was exposed to asbestos during his 
naval service, the Board must note that the evidence also 
indicates that the veteran worked as an automobile mechanic 
both prior to and after service.  A VA examiner noted that 
some findings were consistent with asbestos exposure, there 
is no evidence that the findings were related to inservice 
asbestos exposure, as opposed to pre or post-service 
exposure.  

Moreover, the current record does not contain medical 
evidence sufficient to base a conclusion that the veteran's 
current respiratory pathology is related to asbestos 
exposure.  The VA examination conducted in August 1996 raised 
the possibility of asbestos related lung disease, but did not 
establish the existence of such a disorder.  The examiner 
noted that the findings could be related to causes other than 
asbestos exposure.  Since the veteran failed to report for a 
VA pulmonary examination intended to clarify this point, the 
current record is devoid of any competent evidence 
demonstrating the existence of any asbestos related lung 
disease.  

Since the evidence currently of record does not show that the 
veteran's current respiratory disorder had its onset during 
service, is related to asbestos or chemical exposure during 
service, or is otherwise related to service, service 
connection for a respiratory disorder, claimed as a residual 
of exposure to asbestos or carbon tetrachloride must be 
denied.  


ORDER

Service connection for a respiratory disorder as a residual 
of exposure to asbestos or carbon tetrachloride is denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

